Exhibit 10.3

 

Amendment to the Executive Employment Agreement

 

This Amendment to the Executive Employment Agreement among Priority Payment
Systems Holdings LLC, Pipeline Cynergy Holdings LLC, Priority Holdings LLC
(“PPSH”, “PCH”, and “PH”, respectively) and John V. Priore (“You” or “Your”)
(the “Amendment”) is effective as of the 13th day of November, 2018 (the
“Effective Date”) by and between Priority Technology Holdings, Inc., as
successor in interest to the Companies with offices located at 2001 Westside
Parkway, Suite 155, Alpharetta, Georgia 30004 (“Parent” and together with PPSH,
PCH, and PH, and all other affiliates and subsidiaries of Parent, collectively,
the “Companies”) and John V. Priore, a resident of the State of Georgia with
residence located at 260 Ardsley Lane, Alpharetta, Georgia 30005. This Amendment
hereby amends that certain Executive Employment Agreement entered into between
PPSH, PCH, and PH and you dated May 21, 2014 (the “Agreement”).

 

Background

 

WHEREAS, You are employed as the President and Chief Executive Officer of the
Companies in accordance with the terms of the Agreement, and you and the
Companies have mutually agreed pursuant to Section 4.A of the Agreement to end
your employment with the Companies effective the earlier of December 1, 2018 or
the date on which you and Parent enter into a Director Agreement substantially
in the form attached hereto as Exhibit A (the “Director Agreement”); and,

 

WHEREAS, You and the Companies desire to amend the Executive Employment
Agreement on the terms and conditions set forth herein;

 

NOW THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.           Defined Terms: Unless otherwise defined herein, capitalized terms
used in this Amendment shall have such meanings as set forth in the Agreement.

 

2.           Definition of “Parent”: For purposes of the Agreement, all
references to “Parent” shall be deemed to include Priority Technology Holdings,
Inc.

 

3.           Amendment to Section 3(E): Sections 3(E)(i) and 3(E)(ii) of the
Agreement is hereby deleted in its entirety and replaced with the following new
Sections 3(E)(i) and 3(E)(ii):

 

 

 

 

3.E(i) Following any termination of Your employment, Parent may submit annual
written notice(s) to You (or Your estate and/or beneficiaries)not later than
March 31st of each calendar year requiring You (or Your estate and/or
beneficiaries) to sell to Parent Equity Securities held by You or any of Your
Affiliates having a total fair market value of no more than $2,000,000 per year;
provided however, that no such written notice(s) may be submitted by Parent (A)
for a calendar year if You (or Your estate and/or beneficiaries) have previously
submitted a notice under this Section 3.E(i) with respect to each calendar year,
or (B) if You (together with Your estate and/or beneficiaries) own less than 5%
of the Company’s outstanding Units. Following any termination of Your
employment, You (or Your estate and/or beneficiaries) may submit annual written
notice(s) to Parent not later than March 31st of each calendar year requiring
Parent to purchase Equity Securities held by You or any of Your Affiliates
having a total fair market value of no more than $2,000,000 per year; provided
however, that no such written notice(s) may be submitted by You (or Your estate
and/or beneficiaries) (A) for a calendar year if Parent has submitted a notice
under this Section 3.E(i) with respect to each calendar year, or (B) if You
(together with Your estate and/or beneficiaries) own less than 5% of the
Company’s outstanding Units; provided, further, that Parent shall not be
required to purchase equity securities under this sentence if, following written
notice to You, Parent files a resale registration statement under the Securities
Act of 1933, as amended, sufficient to allow You to sell on NASDAQ Units having
a market value of not less than $2,000,000, such registration statement becomes
effective not later than 90 days following the giving of a written notice by You
under this sentence, and such registration statement remains effective for not
less than 90 days after becoming effective.

 

3.E(ii) Each annual written notice submitted under Section 3.E(i) shall be
referred to herein as a “Redemption Request.” No more than one (1) Redemption
Request may be submitted by Parent or You (or Your estate and/or beneficiaries)
during each annual period following Your termination. The number of Units to be
sold by You (or Your estate and/or beneficiaries) and purchased by Parent
pursuant to a Redemption Request shall be determined by dividing the total
dollar amount requested in the Redemption Request by the fair market value of
each Unit as determined pursuant to Section 3(E)(iv) below. Subject to the
following sentence, the Equity Securities subject to a Redemption Request shall
be sold by You (or Your estate and/or beneficiaries) and purchased by Parent
within 180 days after receipt of the applicable Redemption Request (the
“Redemption Date”) at a per Unit price equal to the Redemption Price (as defined
below). If any payment of cash is required upon the purchase of Units to be
redeemed on the Redemption Date and such payment would constitute, result in or
give rise to any breach or violation of, or any default or right or cause of
action under, any credit facility agreement by which Parent or any Company Party
is, from time to time, a party, then Parent may defer making such payment until
such restriction no longer exists, provided that the holders of such Units
electing to participate in the Redemption Request shall retain all rights under
the LLC Agreement in connection with such Units as to that number of Units as
such unpaid portion represents until such time as the unpaid portion of the
Redemption Price shall be paid to such holder in full, provided further that, if
such cash payment has been deferred, the Companies shall use their commercially
reasonable efforts to make such cash payment within nine (9) months from the
Redemption Request. If on any applicable Redemption Date the Redemption Price
payable upon redemption of the Units to be redeemed on such Redemption Date is
paid or tendered for payment or deposited with an independent payment agent so
as to be available therefor in a timely manner, then all rights with respect to
such Units shall forthwith after the Redemption Date terminate, except only the
right of the holders to receive the Redemption Price without interest upon
surrender of any certificate or certificates therefor. For purposes of Section
3.E(i) and this Section 3(E)(ii), “Parent” shall include Parent’s successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of Parent’s units or assets. “Redemption
Price” shall mean a per Unit purchase price equal to the greater of the (a) the
volume weighted average price (“VWAP”) of the Units on NASDAQ for the 20
consecutive trading days immediately prior to the date of delivery of the
applicable notice under Section 3.E(i), and (b) the VWAP of the Units on NASDAQ
for the 20 consecutive trading days immediately after the date of delivery of
the applicable notice under Section 3.E(i).

 

 

 

 

3.            Amendment to Section 5(B): Section 5(B) of the Agreement is hereby
deleted in its entirety and replaced with the following new Section 5(B):

 

5.B. If the Director Agreement terminates for any reason (other than a reason
that would constitute a “For Cause” termination as defined in Section 4(D)(1-5)
of this Agreement), then the Companies will pay You, in a lump sum cash payment
no later than thirty (30) days following the date of such termination, an amount
equal to (i) the Monthly Fee (as defined in Section 5(a) of the Director
Agreement, multiplied by (ii) the number of months (including any fractional
month) remaining in the Restriction Period following the date of such
termination. The separation payments set forth in Sections 5(B)(i) are subject
to all applicable withholdings permitted under Section 7(b) of the Director
Agreement.

 

The Companies’ obligation to make the Separation Payments set forth in this
Section 5(B) above will terminate immediately upon any breach by You of any
post-termination obligations to which You are subject, including, but not
limited to, Your obligation to comply with the restrictive covenants set forth
in Section 6(D) below.

 

Your entitlement to receive separation payments and/or benefits under Section
5(B) above shall not obligate You to seek other employment or take any other
action by way of mitigation of the amounts payable to You under Section 5(B)
above, and such amounts shall not be reduced, regardless of whether You obtain
other employment or become self-employed.

 

Notwithstanding any provisions of this Agreement to the contrary, in the event
of a “change in the ownership of,” a “change in the effective control of,” or a
“change in the ownership of a substantial portion of,” the Company (within the
meaning of Treas. Reg. §§1.280G-1, Q&A-27, -28 or -29) (a “280G Change of
Control”), if You are a “disqualified individual” (within the meaning of Treas.
Reg. §1.280G-1, Q&A-15) with respect to the Company and such 280G Change of
Control, then You hereby irrevocably waive and forfeit any and all of Your
rights or entitlements to receive any portion of any “parachute payments” (as
defined in Code §280G(b)(2)) (the “280G Payments”) which You would receive or to
which You would otherwise be entitled pursuant to this Agreement or any other
agreements or documents governing any of such 280G Payments to the extent that,
if such 280G Payments occurred, they would cause You to receive an “excess
parachute payment (within the meaning of Code §280G(b)(1)). It is intended by
the foregoing that Your 280G Payments shall be reduced such that no portion of
such 280G Payments shall constitute “excess parachute payments” under Code
§280G(b)(1), and that no portion of such 280G Payments shall subject You to
excise tax under Code §4999, and that You shall receive the maximum amount of
the 280G Payments possible subject to this waiver and forfeiture provision. You
agree that the portion of Your 280G Payments that is not subject to this waiver
and forfeiture provision is only so much of the value of Your 280G Payments as
equals $0.01 less than three (3) times Your “base amount” (as defined in Treas.
Reg. §1.280G-1, Q&A-34), and that the remainder of Your 280G Payments shall be
considered waived and forfeited. You shall be entitled to prioritize Your 280G
Payments in writing to the Company, if done in a timely manner, and the Company
shall use its best efforts to respect such priority in implementing the
foregoing waiver and forfeiture provisions.

 

 

 

 

4.        Entire Agreement: This Amendment reflects the entire agreement between
the Parties with respect to the subject matter hereof. Unless otherwise modified
or amended herein, all other terms and conditions of the Agreement (as amended)
shall remain in full force and effect.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties indicate
their assent to the foregoing terms by signing below, to be effective as of the
Effective Date set forth above.



           

PRIORITY TECHNOLOGY HOLDINGS, INC. 

(“PARENT”), as authorized signatory on behalf of the Companies



  JOHN V. PRIORE           By: /s/ Thomas C. Priore    By: /s/ John V. Priore   
Name: Thomas C. Priore   Name: John V. Priore   Title: Executive Chairman  

Title: President and CEO



 

 



 

 

 

Execution Version

 

Exhibit A

 

DIRECTOR AGREEMENT

 

 